PER CURIAM.
According to Appellants’ brief, they may be appealing the “initial filing” of this court action or the court’s refusal to dismiss the action or the lack of standing at the time of filing or the filing of an amended summary judgment motion or a finding that Appellants had breached a contract. Despite all the allegations of error made in the jurisdictional statement and the statement of facts, we are unable to discern an issue in the sole point relied on or the argument. Because of serious deficiencies, our ability to provide appellate review is impossible.1
The rules are necessitated by the requirements of judicial impartiality, judicial economy, and fairness to all parties. Carden v. City of Rolla, 290 S.W.3d 728, 729 (Mo.App. S.D.2009). Because no single issue is clearly stated in the point relied on, nor developed in the argument section, we would be forced to advocate for Appellants in trying to discern a legal argument why the judgment should be reversed. In fairness to Respondent, we cannot do this. Respondent would have had no opportunity to respond to whatever issue we might choose. The appeal is dismissed.

. Appellants proceeded pro se in this appeal. They are bound by the same rules of procedure as parties who are represented by counsel. Kline v. Casey's General Stores, Inc., 998 S.W.2d 140, 141 (Mo.App. S.D.1999).